Case: 18-60566      Document: 00514975006         Page: 1    Date Filed: 05/29/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit
                                    No. 18-60566                          FILED
                                  Summary Calendar                    May 29, 2019
                                                                     Lyle W. Cayce
                                                                          Clerk
SERGIU PARASCHIV, also known as Sergio Paraschiv,

                                                 Petitioner

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 212 255


Before STEWART, Chief Judge, and OWEN and OLDHAM, Circuit Judges.
PER CURIAM: *
       Sergiu Paraschiv petitions for review of an order of the Board of
Immigration Appeals (BIA) upholding an order of the Immigration Judge (IJ)
denying his application for withholding of removal and ordering him removed
to Moldova. Now, he argues that he established past persecution and thus
showed his entitlement to withholding of removal. He further contends that
the IJ erred by finding him not credible.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60566     Document: 00514975006     Page: 2   Date Filed: 05/29/2019


                                  No. 18-60566

      We review only the BIA’s decision, “unless the IJ’s decision has some
impact on the BIA’s decision.” Wang v. Holder, 569 F.3d 531, 536 (5th Cir.
2009). Because the BIA did not rely upon the IJ’s credibility decision, there is
no need for us to examine it. See id.
      We review the factual determination that an alien is not eligible for
withholding of removal under the substantial evidence standard. Chen v.
Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). Under this standard, this court
may not reverse an immigration court’s factual findings unless “the evidence
was so compelling that no reasonable factfinder could conclude against it.”
Wang, 569 F.3d at 537; see 8 U.S.C. § 1252(b)(4)(B). It is the petitioner’s burden
to demonstrate that the evidence compels a contrary conclusion.          Zhao v.
Gonzales, 404 F.3d 295, 306 (5th Cir. 2005).
      “[W]ithholding of removal is a mandatory form of relief if an alien’s life
or freedom would be threatened in the country of removal because” inter alia,
of membership in a particular social group. Shaikh v. Holder, 588 F.3d 861,
864 (5th Cir. 2009).   To secure withholding of removal, the alien must show
“an objective ‘clear probability’” that he will be persecuted in the country of
removal. Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006). Past persecution
establishes a rebuttable presumption that the alien’s life or freedom will be
threatened if he is returned to the country of removal. Zhu v. Gonzales, 493
F.3d 588, 596 & n.35 (5th Cir. 2007).
      Paraschiv has not met his burden. See Wang, 569 F.3d at 537; Zhao, 404
F.3d at 306. The record shows that he was once arrested, detained for less
than one day, and beaten. We have concluded that the substantial evidence
standard was not met when presented with similar scenarios.                   See
Tesfamichael v. Gonzales, 469 F.3d 109, 117 (5th Cir. 2006); Eduard v.
Ashcroft, 379 F.3d 182, 187-88 (5th Cir. 2004); Abdel-Masieh v. INS, 73 F.3d
2
    Case: 18-60566    Document: 00514975006     Page: 3   Date Filed: 05/29/2019


                                 No. 18-60566

579, 583 (5th Cir. 1996). We similarly conclude that the incident recounted by
Paraschiv does not suffice to establish past persecution. See Tesfamichael, 469
F.3d at 117; Eduard, 379 F.3d at 187-88; Abdel-Masieh, 73 F.3d at 583. His
petition for review is DENIED.




                                      3